Opinion issued October 11, 2016




                                      In The

                               Court of Appeals
                                     For The

                            First District of Texas
                             ————————————
                               NO. 01-16-00504-CR
                             ———————————
                   SERGIO OLVERA-CANTU, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1430886



                         MEMORANDUM OPINION

      Appellant,   Sergio     Olvera-Cantu,    without   an   agreed   punishment

recommendation from the State, pleaded guilty to the felony offense of possession
of marihuana of more than two thousand pounds.1 The trial court found appellant

guilty and assessed his punishment at confinement for fifteen years.2 Appellant filed

a pro se “Motion Requesting a Due Process Review of Reducing His Illegal

Sentence” and a pro se notice of appeal. We dismiss the appeal for lack of

jurisdiction.

      We cannot exercise jurisdiction over an appeal without a timely filed notice

of appeal. See TEX. R. APP. P. 26.2(a); see also Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). A defendant’s notice of appeal is timely if filed within thirty days after the

date sentence is imposed or suspended in open court or within ninety days after that

date if the defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a); see

Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002); Lair v. State, 321
S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d). The trial court

imposed sentence and signed the judgment of conviction on June 2, 2015. The

clerk’s record filed in this Court does not reflect that appellant filed a motion for

new trial. And even if appellant’s motion for a due process review of his sentence



1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.121(a), (b)(6) (West 2010).
2
      On June 2, 2015, appellant signed a “Waiver of Constitutional Rights, Agreement
      to Stipulate, and Judicial Confession” that states “WOAR (15 years per Judge).” A
      conviction of possession of marihuana of more than two thousand pounds is
      punishable by imprisonment for life or a term of not more than ninety-nine years or
      less than five years. Id. § 481.121(b)(6).
                                           2
were considered a motion for trial, that motion was untimely. See TEX. R. APP. P.

21.4(a). Because a timely motion for new trial was not filed, appellant’s notice of

appeal was due to be filed no later than July 2, 2015. See TEX. R. APP. P. 26.2(a);

Olivo, 918 S.W.2d at 522. Appellant’s notice of appeal, filed on June 3, 2016, was

untimely.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3